39. Production of fishmeal and fish oil (vote)
Report: Struan Stevenson
Madam President, on a point of order, you are obviously having trouble seeing me at the moment. I asked twice for a check on my own report, which was refused. I just want to put it on record that perhaps this has happened because you cannot hear a woman sitting at the back, perhaps you will not give the floor or listen to that kind of request. You and your colleagues have been wrong several times, and although you listened to the request for a check, you did not in the case of my report, and I asked for twice. I think that should be put on record. Thank you.
(Applause)
We have heard what you say, but believe you me everybody here does their utmost to listen and to watch, but we take note of what you say.